On July 23, 1908, the State Publishing Company filed in this court its original proceedings in mandamus. The petition substantially states that it is a domestic corporation engaged in the business of publishing, printing, and circulating a daily newspaper in the city of Shawnee, known as the "Daily Herald"; that defendants Frank P. Stearns and A.D. Martin are, respectively, mayor and city clerk of the city of Shawnee, a city of the first class under the laws of the state; that on May 12, 1908, said city, through its mayor and city council, pursuant to a resolution duly passed, entered into a contract with plaintiff and let and awarded it the printing of all ordinances, resolutions, and other things required of it by law to be published, for a stipulated price (and it filed a copy thereof as an exhibit to its petition), and that it had theretofore from time to time received from said city clerk all such matters for publication, that theretofore, to-wit, at the city election in April, 1908, a board of freeholders was duly elected in *Page 176 
said city, and afterwards prepared and submitted to the mayor thereof a charter in due and legal form, which he is about to publish as provided by law, and which he and said city clerk have refused and are refusing to deliver to plaintiff for publication as by the terms of said contract provided, and are attempting to deliver the same to another publication in said city, which is threatening to publish the same; that plaintiff is entitled to publish the same by virtue of its said contract, and that in order so to do it must receive the manuscript thereof on or before the 23d day of July, 1908, for the reason that on the morning of the 24th said charter must be duly and regularly published as required by law  — and prays this court to issue its peremptory writ of mandamus, requiring said defendant Frank P. Stearns, as mayor aforesaid, to deliver to it the manuscript or copy of said charter for publication as by said contract required. The answer in substance admits the allegations of the petition, except that the printing of the charter falls within the terms of said contract, which is denied, and, for reasons stated, avers that defendants are about to let said printing to another newspaper published in Shawnee at a cost of $300, as to publish the same in plaintiff's newspaper would cost said city the sum of $2,186, if done according to the terms of said contract, and asked to be discharged, etc. On the authority of Homesteaders v.McCombs, 24 Okla. 201, 103 P. 691, this case should be, and it is accordingly, dismissed.
All the Justices concur. *Page 177